DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…Since the permanent magnet is directly paste on the meridian acupuncture point…” in page 2 lines 5-6 needs to be corrected.  A suggested correction is --Since the permanent magnet is directly pasted on the meridian acupuncture point—or --Since the permanent magnet is directly [[paste]] adhered on the meridian acupuncture point—or --Since the permanent magnet is directly [[paste]] applied on the meridian acupuncture point--.
“…the reusable adhesive pad with embedded magnets 1 can be paste to an affected area of stiff aching muscles and joints…” in page 6 lines 18-19 needs to be corrected. Some suggested corrections are listed in 2(a) above.
“The layer of silicone gel padding 12 is used to enable the reusable adhesive pad with embedded magnets 1 adhesive to the human skin” needs to be corrected to --The layer of silicone gel padding 12 is used to enable the reusable adhesive pad with embedded magnets 1 [[adhesive]] to adhere to the human skin--.
“…The adhesiveness of the silicone materials, the atmospheric pressure and the frictional force enable the reusable adhesive pad with embedded adhere to the human skin firmly--.
“…When an edge of the reusable adhesive pad with embedded magnets 1 is separated from the human skin, an air layer will be produced between the layer of silicone gel padding 12 and the human skin to free the atmospheric pressure that the reusable adhesive pad with embedded magnets 1 can be easily peeled off…” in page 9 lines 6-10 needs to be corrected. A suggested correction is --When an edge of the reusable adhesive pad with embedded magnets 1 is separated from the human skin, an air layer will be produced between the layer of silicone gel padding 12 and the human skin to free the atmospheric pressure such that the reusable adhesive pad with embedded magnets 1 can be easily peeled off--.
 Appropriate correction is required. 
Claim Objections
Claim 1 is objected to because of the following informalities: lines 4-8 “a layer of silicone gel padding, made from 100% medical grade silicone with features of hypoallergenic, washable, durable, reusable and adhesive to the human skin, and spread out and glued to an surface of the fibrous cloth with elasticity, and further provided with holes” needs to be corrected. A suggested correction is --a layer of silicone gel padding, made from 100% medical grade silicone with features of hypoallergenic, washable, durable, reusable and adhesiveness capability to [[the]] human skin, [[and]] wherein the layer of silicone gel padding is   spread out and glued to a[[n]] surface of the fibrous cloth with elasticity, and wherein the layer of silicone gel padding is  further provided with holes--. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: lines 9 “permanent magnets, filled in the holes of the silicone gel padding” needs to be corrected. A suggested correction is -- permanent magnets, [[filled]] embedded within the holes of the silicone gel padding--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  lines 2-3 “wherein the permanent magnets are assumes conical outers or cylindrical outers” needs to be corrected. A suggested correction is  –wherein the permanent magnets include conical outers or cylindrical outers—or -- wherein the permanent magnets are [[assumes]] conical [[outers]] or cylindrical [[outers]] shaped--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 in line 10 recites the term  "the adhesive surface".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending clam 1 lines 5-7 “and spread out and glued to an surface of the fibrous cloth with elasticity”  to – [[and]] wherein the layer of silicone gel padding is   spread out and glued to an adhesive surface of the fibrous cloth with elasticity --.
Claims 1 in line 11 recites the term  "the other surfaces".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-5  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (Pub: Park TH, Rah DK. Successful eradication of helical rim keloids with surgical excision followed by pressure therapy using a combination of magnets and silicone gel sheeting. Int Wound J. 2017 Apr;14(2):302-306, hereinafter referred to as "Park")  in view of Binder; David M. et al. (Pat. No.: US 6963019 B2, hereinafter referred to as “Binder”) and further in view of Shumiyashu; Noriaki (Pat. No.: US 4480596 A, hereinafter referred to as “Shumiyashu”) further in view of Juster; Robert W. et al. (Pub. No.: US 6344021 B1, hereinafter referred to as “Juster”) as evidenced by Wilkinson; Lawrence H. (Pub. No.: US 5246456 A, hereinafter referred to as “Wilkinson”).
As per independent Claim 1, Park discloses an adhesive pad with embedded magnets (Park in at least fig. 1, abstract, page 303, para. [1] and “Intra and postoperative care, and follow up and outcome assessment” para. [2],  page 304 col. 1 “Secondary outcome”, col. 2 para. [1], page 305 col. 2 for example discloses an adhesive pad with embedded magnets. See Park at least fig. 1 “therapy using a combination of silicone gel sheeting and magnets”; page 303, para. [1] “‘Magsil’, using magnets and silicone gel sheeting”; page 304  col. 2 “protocol, using a combination of magnets and silicone gel sheeting, is very effective in terms of pain”; page 305 col. 2 discloses “by manually inserting magnets into silicone gel sheeting, the sheeting serves as effective padding between magnets and intervening soft tissue” ), comprising: 

permanent magnets, filled in the hole of the silicone gel padding (Park in fig. 1, page 305 col. 2  discloses  “using a combination of magnets and silicone gel sheeting” and page 305 col. 2 discloses “manually inserting magnets into silicone gel sheeting, the sheeting serves as effective padding between magnets and intervening soft tissue” which reads on the recited permanent magnets, filled in the hole of the silicone gel padding. Here, hole in the silicone gel padding would be created in the process of “inserting magnets into silicone gel sheeting” of prior art as also shown in fig. 1) 
Park does not explicitly disclose reusable pad, comprising: a layer of fibrous cloth with elasticity, made from fiber materials with a stretchable characteristic; silicone gel padding with features of reusable and spread out and glued to an surface of the fibrous cloth with elasticity, 
In an analogous skin contacting topical treatment field of endeavor, However, Binder discloses a reusable adhesive pad (Binder in fig. 2-3, abstract, col. 1 lines 7-30, 35, 55-67, col. 2 lines 1-20, lines 55-67, col. 4 lines 34-36  for example discloses relevant subject-matter. More specifically, Binder in fig. 2-3, col. 1 lines 18-22, col. 2 lines 1-13 for example discloses a reusable adhesive pad as shown in fig. 3. See at least abstract “A two-ply bandage for treatment of skin while providing orthopedic support having a first layer of gel for contacting the skin and a second layer of an elastic… support”; col. 1 lines 18-22 “a composite material consisting of two layers; a layer of gel bonded to a stretchable carrier layer …The stretch carrier layer is useful for positioning the gel layer in place on the body while at the same time providing … support to the portion of the body around which the bandage is wrapped” and  col. 2 lines 1-13 “The combination of stretch carrier and gel layer provides greater comfort to the user because the bandage allows for movement and flexing of the body without reduction in the bandages effectiveness, i.e. support and resistance to slipping. Thus, the support provided by this invention offers the wearer of the bandage greater comfort and durability and makes for the ideal bandage for repeated usage and/or usage over long periods of time…the carrier material is rigid and elastic … the product is far more durable”), comprising: 
a layer of fibrous cloth with elasticity, made from fiber materials with a stretchable characteristic (Binder in at least col. 1 lines 19-21, col. 3 lines 34-36 for example discloses a layer of fibrous cloth/carrier-fabric 10 with elasticity, made from fiber materials with a stretchable characteristic. see at least binder col. 1 lines 19-21 “a stretchable carrier layer of a 
a layer of silicone gel padding, made from medical grade silicone with features of hypoallergenic, washable, durable, reusable and adhesive to the human skin, and spread out and glued to an surface of the fibrous cloth with elasticity (Binder in at least col. 1 lines 18-22, col. 2 lines 1-13, col. 3 lines 1-21, col. 4 lines 34-36 for example discloses a layer of silicone gel padding 5, made from medical grade silicone as it is used as a medical or surgical bandage with features of hypoallergenic as gel is positioned against the skin (col.1 line 11 “positioning a gel against the skin”), washable (col. 3 lines 12-21), durable, reusable (col. 2 lines 6-8) and adhesive (col. 3 lines 12-21) to the human skin, and spread out and glued to an surface of the fibrous cloth/fabric-carrier 10 with elasticity as seen in fig. 2-3. See at least Binder col. 1 lines 18-22 “a composite material consisting of two layers; a layer of gel bonded to a stretchable carrier layer …The stretch carrier layer is useful for positioning the gel layer in place on the body while at the same time providing … support to the portion of the body around which the bandage is wrapped”; col. 2 lines 5-13 “the support provided by this invention offers the wearer of the bandage greater comfort and durability and makes for the ideal bandage for repeated usage and/or usage over long periods of time…the carrier material is rigid and elastic … the product is far more durable);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive pad with embedded magnets as taught by Park, by further including  a layer of fibrous cloth with elasticity, made from fiber materials with a stretchable characteristic glued to silicone gel padding, as taught by Binder. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for 
		The combination of Park and Binder as a whole does not explicitly disclose permanent magnets, filled in the holes of the magnet support with the other surfaces of the permanent magnets protruded outside the holes feature.
		In an analogous skin contacting topical treatment field of endeavor, however, Shumiyashu discloses a reusable magnet support with embedded magnets (Shumiyashu in at least fig. 4-5, 7A, col. 2 lines 51-52, col. 3 lines 58-66, col. 4 lines 2-7, col. 5 lines 47-68  for example discloses  a reusable magnet support 14 with embedded magnets 16. See  at least Shumiyashu in col. 2 lines 51-52, “a plurality of solid permanent magnets 16 removably attached to the magnetic sheet 14”), comprising: 
		permanent magnets, filled in the holes of the magnet support with the other surfaces of the permanent magnets protruded outside the holes (Shumiyashu in at least fig. 4-5, 7A, col. 3 lines 58-66, col. 4 lines 2-7, col. 5 lines 35-40  for example discloses permanent magnets 16, filled in the holes 45a-45f of the magnet support 14 with the other surfaces of the permanent 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet holding support used in the adhesive pad with embedded magnets system of Park, as modified with Binder, with the magnet holding support with multiple holes to hold the magnets as disclosed in Shumiyashu for the advantage of facilitating the removable magnet from its support, and thus by exchanging a magnet, the strength of the magnetic flux applied to the human body can be adjusted to a desired value, the position of a magnet and the number of magnets are adjustable, and further, the strength of a magnet is also adjustable, thereby the most convenient and effective medical treatment is obtained (Shumiyashu, col. 5 lines 56-68).    
		Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet positioning of magnet used in the adhesive pad with embedded magnets system of Park, as modified with Binder, such that the  permanent magnets are filled in the holes of the magnet support with the other surfaces of the permanent magnets protruded outside the holes  as disclosed in Shumiyashu for the advantage of ensuring the surface which confronts the human body should be convex so that the magnet can fit the human body with some pressure (Shumiyashu, col. 5 lines 47-49).    

		In an analogous skin contacting topical treatment field of endeavor, however, Juster discloses a reusable adhesive patch with magnets (Juster in at least fig. 1-2, 4, abstract, col. 4 lines 50-67, col. 5 lines 1-58 for example discloses relevant subject-matter. More specifically, Juster in fig. 1, 4, abstract discloses a reusable adhesive patch (fig. 2) with magnets 3, 4. See at least abstract “magnetic adhesive patches having at least one magnet thereon to be placed directly on the skin of a person. The adhesive patch has a hypoallergenic adhesive on one side on which side at least one magnet is placed thereon”; col. 5 line 9 “The patch can be worn for several days without replacement”), comprising: 
		a layer of fibrous cloth, made from fiber materials (Juster in at least fig. 1-2, 4, for example discloses a layer of fibrous cloth 2 with elasticity, made from fiber materials. See Juster  col. 5 lines 9-14 “The adhesive patch can be a non-woven material of a polyester fabric which is coated with a skin contact pressure sensitive acrylic adhesive. As mentioned above, the adhesive backing is hypoallergenic.”); and
		permanent magnets, glued to the adhesive surface of the fibrous cloth (Juster in at least fig. 4, col. 5 lines 2-14 for example discloses permanent magnets 3, 4, glued (see magnet 4 in fig. 4 and col. 5 lines 2-4 “the magnets cannot be disturbed in any way and therefore will remain adhesively attached to the adhesive patch 2”) to the adhesive surface of the fibrous cloth 2. See Juster col. 5 lines 2-14 “Impressed or molded into the stiff retainer is a first depression 1a and a second depression 1b which are designed to receive the first magnet 4 and a second magnet 4, respectively, on the adhesive patch 2 so that the magnets cannot be disturbed in any way and therefore will remain adhesively attached to the adhesive patch 2…The adhesive patch 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet attachment of the magnets used in the adhesive pad with embedded magnets system of Park, as modified with Binder and Shumiyashu, such that the permanent magnets are glued to the adhesive surface of the fibrous cloth Juster for the advantage of ensuring that the magnets cannot be disturbed in any way and therefore will remain adhesively attached to the adhesive patch, thereby allowing placement by fastening or adhering these magnets to the skin in a therapeutically effective manner (Juster, col. 3 lines 1-53, col. 5 lines 2-14).    

As per dependent Claim 2, the combination of Park, Binder, Shumiyashu and Juster  as a whole further discloses reusable adhesive pad with embedded magnets wherein the materials of the fibrous cloth with elasticity are textiles or non-woven fabric patch (Binder in col. 4 lines 34-36 and Juster in col. 5 lines 9-14 for example discloses wherein the materials of the fibrous cloth with elasticity are textiles or non-woven fabric patch. See at least Binder col. 4 lines 34-36 “carrier 10 may be washed in a mild soapy solution such as Ivory.RTM. soap to remove the oils and agents used in processing the fabric”; Juster  col. 5 lines 9-14 “The adhesive patch can be a non-woven material of a polyester fabric which is coated with a skin contact pressure sensitive acrylic adhesive. As mentioned above, the adhesive backing is hypoallergenic.”).
As per dependent Claim 3, the combination of Park, Binder, Shumiyashu and Juster  as a whole further discloses reusable adhesive pad with embedded magnets wherein the layer of 

As per dependent Claim 4, the combination of Park, Binder, Shumiyashu and Juster  as a whole further discloses reusable adhesive pad with embedded magnets wherein the geometric shape is circular, elliptical, square, rectangular, rhombic or triangular (Binder fig. 2-3, Juster fig. 2, Park fig. 1, Shumiyashu in fig. 4).

As per dependent Claim 5, the combination of Park, Binder, Shumiyashu and Juster  as a whole further discloses reusable adhesive pad with embedded magnets wherein the permanent magnets are assumes conical outers or cylindrical outers (Shumiyashu in fig. 5, 7A ).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20040167373 A1 for disclosing magnetic treatment using skin contacting magnets positioned at acupuncture points similar in terms of using skin contacting magnets to deliver treatment to that disclosed.
US 6284941 B1 for disclosing adhesive silicone bandage that includes a flexible member having a first side and a second side and further having an adhesive located on the first side with a treatment pad such as a layer of silicone elastomer attached by the adhesive to the first side of the flexible member with the bandage being used by placing the first side of the flexible member in contact with the skin of the user such that the layer of silicone elastomer substantially contacts a injured area of the skin (see at least fig. 1)  similar in terms of using a skin contacting flexible adhesive silicone bandage to that disclosed and claimed.
US 5792176 A for disclosing an adhesive acupressure magnetic therapy skin contacting patch for applying pressure to the surface of a patient's skin at a selected point while providing a magnetic field at that same point (see at last fig. 1-5) similar in terms providing magnet therapy via adhesive magnetic therapy skin contacting patch to that claimed and disclosed.
US 5720046 A for disclosing a magnet embedded wearable having magnetic structure for producing magnetic healing effects through the skin of the user similar in terms of using (see at least fig. 17, 18) similar in terms of a magnet embedded wearable having magnetic structure for producing magnetic healing effects through the skin of the user to that disclosed.
US 4391270 A for disclosing a magnetic medical treatment member  carrying a magnetic press element having a plurality of projections provided upon the surface of the magnetic press element with the magnetic press element stuck on the surface of the skin to act as a pressing force thereof, thereby to provide a finger-pressure effect and simultaneously penetrate lines of magnetic force inwardly through the skin and thereby provide a magnetic medical treatment effect (see at least fig. 1, 3-4, 7-10 ) similar in terms of use of skin contacting magnetic therapy element to that disclosed.
US 20050113732 A1 for disclosing skin treatment bandage in which a silicone composition, primarily a silicone gel, is located on a bandage of the type having an adhesive strip capable of being attached to a user's skin along with a gauze portion thereon similar in terms of use of silicone gel adhesive strip capable of being attached to a user's skin to that claimed and disclosed.
US 20200129412 A1 for disclosing  a therapeutic silicone pad for adhering to the skin (see at least fig. 1-2) similar in term of use of silicone pad to that claimed and disclosed.
US 20050165445 A1 for disclosing multi-layer barrier pack or wrap for a body appendage which is moldable, flexible and shapeable to the anatomical contacting surface (see at least fig. 1A, 1B) similar in terms of skin contact treating of body part as well flexible and shapeable to the anatomical contacting surface to that claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            December 3, 2021